Per Curiam,
The court below had power to make distribution’without the aid of an auditor. The fund was referred however to an auditor who heard the parties and made a report. After confirmation nisi the report seems to have been mislaid or lost. This however did not prevent the hearing of the exceptions to the report, and a final decree in accordance with the distribution made by the auditor. The court had the power to inquire into the nature of the report and to determine the validity of the exceptions taken to the distribution proposed. It was not necessary to recommit the case.
The judgment is affirmed.